2004 WI 26
Steven H. Hoyme, Petitioner-Respondent,
v.
Janice S. Brakken, Respondent-Appellant-Petitioner.
No. 02-1790.
Supreme Court of Wisconsin.
Oral Argument: March 10, 2004.
Opinion Filed: March 25, 2004.
For the respondent-appellant-petitioner there were briefs by Donald R. Fraker and Fraker Law Firm, S.C., Mequon, and oral argument by Donald R. Fraker.
For the petitioner-respondent there was a brief by Janis M. Burgess and Wesley W. Hoffman & Associates, P.C., Menominee, MI, and oral argument by Janis M. Burgess.
¶1. PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals, Hoyme v. Brakken, No. 02-1790, unpublished slip op. (Wis. Ct. App. July 22, 2003), should be affirmed or reversed. Justice JON P. WILCOX, Justice N. PATRICK CROOKS, and Justice DAVID T. PROSSER would affirm; Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY, and Justice PATIENCE D. ROGGENSACK would reverse. Justice DIANE S. SYKES did not participate.
¶2. Accordingly, the decision of the court of appeals is affirmed.